Title: To Thomas Jefferson from Jean Baptiste Ternant, 8 August 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Dear Sir
Philadelphia 8 of August. 1792.

I am once more disappointed which grieves me infinitely. Our last packet, just arrived, sailed from l’Orient on the 20th. of June, and yet, has not brought me a single ministerial dispatch, nor a private letter or a news-paper posterior to the 15th. of may which is the time when She ought to have put to sea. The official dispatch relative to my communication to you of the 2d. inst. reached me by a merchant vessel lately arrived at New-york, and is dated the 21 april. My anxiety is truly very great: and as other trade-ships may daily arrive with letters for me, I think it best not to journey far for the present. I am now going to the yellow spring about 30 mils from here, and I will send this and my other letters to your office as the best mode of getting them  Safely conveyed to your country-seat. With the warmest sentiments of respect and attachment, Beleive me Dear sir your most obedient and humble servant

Ternant

